Judgment, Supreme Court, Bronx County (Bonnie Wittner, J., at plea and sentence; George Covington, J., at hearing), rendered March 19, 1991, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of imprisonment of 2 to 4 years, unanimously affirmed.
The findings of a hearing court are accorded much weight (People v Prochilo, 41 NY2d 759, 761; People v Falciglia, 153 AD2d 795, affd 75 NY2d 935), and should not be disturbed unless manifestly erroneous (People v Vasquez, 166 AD2d 194, lv denied 77 NY2d 845). Such is hardly the case here. Inconsequential inconsistencies in a police officer’s testimony are not good reasons to find his testimony incredible or patently tailored to overcome constitutional objections (see, People v Jones, 168 AD2d 370, lv denied 77 NY2d 907; People v Rodriguez, 164 AD2d 824, lv denied 76 NY2d 943). Concur — Carro, J. P., Ellerin, Kupferman and Asch, JJ.